ROBERTS, Justice
(concurring specially).
I agree to the opinion and judgment because, in my opinion, Commission Rule *220310-2.88 provides an adequate method for the obtaining of information without disrupting the orderly business management of the utility by the sudden inrush of curiosity seekers and persons not sufficiently familiar with the records of a large utility to properly interpret them. Appropriate persons should have no difficulty obtaining the information under the existing rules of the Commission.